Case 3:20-cv-02069-H-BGS Document 12-1 Filed 12/14/20 PageID.74 Page 1 of 1



                         DECLARATION OF SERVICE

      I, the undersigned, declare under penalty of perjury that I am over the age of
eighteen years and not a party to the case; I am employed in the County of San
Diego, California. My business address is 1600 Pacific Highway, Room 355, San
Diego, California, 92101.

    I served the following documents:
NOTICE OF LACK OF OPPOSITION TO DEFENDANT COUNTY OF
SAN DIEGO’S MOTION TO STAY ALL PROCEEDINGS PENDING
RESOLUTION OF CRIMINAL PROSECUTION
    in the following manner:

      (BY CM/ECF) I cause to be transmitted a copy of the foregoing document(s)
      this date via the United States District Court’s ECF System, which
      electronically notifies all counsel as follows:

BRIAN T. DUNN, ESQ.
EDWARD M. LYMAN, ESQ.
THE COCHRAN FIRM CALIFORNIA
4929 Wilshire Boulevard, Suite 1010
Los Angeles, California 90010-3856
Telephone: (323) 435-8205
Facsimile: (323) 282-5280
Email: bdunn@cochranfirm.com
Email: elyman@cochranfirm.com
Attorneys for PLAINTIFF

DALEY& HEFT, LLP
Mitchell D. Dean Esq.
Lee H. Roistacher, Esq.
462 Stevens Avenue, Suite 201
Solana Beach, CA 92075
Telephone: (858) 755-5666
Facsimile: (858) 755-7870
E-mail: mdean@daleyheft.com
E-mail: lroistacher@daleyheft.com
Attorneys for DEFENDANT AARON RUSSELL

Executed on December 14, 2020, at San Diego, California.


                                       By: s/JENNIFER M. MARTIN
                                       E-mail: jennifer.martin2@sdcounty.ca.gov

                     (Henry Bils v. County of San Diego, et al.
                      USDC Case No. 20-CV-2069-H-BGS)
